Citation Nr: 0812377	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  01-06 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for bronchial asthma.

2.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1994 to 
April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

As the appeal of the veteran's claims for an initial rating 
in excess of 30 percent for bronchial asthma and an initial 
rating in excess of 10 percent for lumbosacral strain emanate 
from the veteran's disagreement with the initial 30 percent 
and 10 percent ratings assigned following the grant of 
service connection, the Board has characterized the claims as 
for higher initial ratings, in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  Prior to October 26, 2006, the veteran's bronchial asthma 
was treated by daily inhalational therapy, and pulmonary 
function testing did not show FEV-1 or FEV-1/FVC of less than 
56 percent; the veteran did not have severe bronchial asthma 
with frequent attacks, marked dyspnea or exertion between 
attacks with only temporary relief by medication, or 
preclusion of more than light manual labor.

2. Since October 26, 2006, the veteran has been treated by 
three courses of systemic corticosteroids per year to treat 
flare-ups of his bronchial asthma.

3.  The veteran's lumbosacral strain is evidenced by 
characteristic pain on motion, slight limitation of motion, 
and forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for bronchial asthma for the period prior to October 
26, 2006, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (1995); 38 
C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (2007).

2.  The criteria for a 60 percent disability rating for 
bronchial asthma from October 26, 2006, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1995); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6602 (2007).

3.  The criteria for an initial rating in excess of 10 
percent for lumbosacral strain have not been met.  38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The Act and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant of what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claims were not final as of the date of 
the VCAA's enactment and have remained pending since the 
veteran's initial filing in May 1995.  The provisions of the 
VCAA and the implementing regulations are accordingly 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  

The Board notes that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of:  (1) the evidence that 
is needed to substantiate the claim; (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant; and (4) VA must make a request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  In this respect, 
through October 2003, February 2005, and July 2007 notice 
letters, the RO notified the veteran of the legal criteria 
governing his claims and the evidence needed to support his 
claims.  Thereafter, the veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claims and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the October 2003, February 2005, 
and July 2007 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In the letters, the RO notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The letters requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claims.

Also regarding VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.

The Board finds that although the notice provided in October 
2003, February 2005, and July 2007 regarding the veteran's 
claims for service connection for bronchial asthma and 
lumbosacral strain was not given prior to the first rating 
decision issued in August 1995, the notice was provided by 
the RO prior to subsequent adjudications of the claim (see 
the March 2004, November 2004, February 2006, and September 
2007 supplemental statements of the case), and the content of 
the notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The Board thus finds that 
any error in the timing of the VCAA notice was not 
prejudicial to the veteran, and there is no reason in further 
delaying the adjudication of the claims decided herein.  
Pelegrini, 18 Vet. App. at 112.

In that connection, the Board notes that the veteran was 
notified in March 2001 that his claims for service connection 
for bronchial asthma and lumbosacral strain had been granted.  
The notice included a copy of the RO's March 2001 rating 
decision, in which the veteran was provided notice of the 
effective date for his award, April 27, 1995, as well as the 
criteria for ratings of 30 and 60 percent for bronchial 
asthma and for 10 and 20 percent for lumbosacral strain 
(under the Diagnostic Codes in effect at the time of the 
ratings).  The rating decision also informed the veteran of 
the evidence the RO considered and its reasons for assigning 
a 30 percent rating for bronchial asthma and a 10 percent 
rating for lumbosacral strain.  The veteran was given 
opportunity to respond and submitted a notice of disagreement 
(NOD) with the rating decision in March 2001.  Following the 
veteran's NOD, the RO issued a statement of the case (SOC) in 
May 2001, after which the veteran was again given opportunity 
to respond.  The veteran accordingly submitted new evidence.  
Thereafter, in March 2004, November 2004, February 2006, and 
September 2007, the RO re-adjudicated the claims and issued 
the veteran supplemental statements of the case (SSOCs).  In 
particular, the SSOCs notified the veteran of the criteria in 
effect from October 7, 1996, regarding bronchial asthma and 
of both the old and new criteria regarding lumbosacral 
strain, discussed in more detail below.  

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Likewise, in March 2006, the 
RO provided the veteran notice regarding the assignment of 
effective dates and disability rating elements.  In this 
regard, the more detailed notice requirements set forth in 38 
U.S.C.A. §§ 7105(d) and 5103A have been met.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 
30, 2008), regarding the notice required for an increased 
compensation claim.  However, in Vazquez-Flores, the Court 
distinguished claims for increased compensation of an already 
service-connected disability from those regarding the 
initial-disability-rating element of a service connection 
claim.  In addition, the Court has previously held that, when 
the rating decision that is the basis of the appeal was for 
service connection for the claimed disability, once a 
decision awarding service connection, a disability rating and 
an effective date has been made, § 5103(a) notice has served 
its purpose, and its application is no longer required 
because the claim has already been substantiated.  See Sutton 
v. Nicholson, 20 Vet. App. 419, 426-427 (2006) (citing 
Dingess, supra).  As such, in the instant case, a discussion 
of whether sufficient notice has been provided for an 
increased compensation claim is not necessary because this is 
an initial rating claim and the Court articulated 
specifically that the Vazquez-Flores notice requirements 
apply to a claim for increase and not an initial rating 
claim.

Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim.  The 
veteran was given VA examinations in July 1995, December 
2000, May 2003, May 2004, and July 2007 and has submitted 
relevant post-service private medical records.  Records from 
the veteran's treatment at the Santa Rosa Clinic in Santa 
Rosa, California, and the San Francisco VA Medical Center in 
San Francisco, California (VAMC), have been associated with 
the claims file.  The veteran has further been given the 
opportunity to submit evidence, and he and his representative 
have provided written argument in support of his claim.  
Otherwise, neither the veteran nor his representative has 
identified, and the record does not indicate, existing 
records pertinent to the claim on appeal that need to be 
obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

A.  Bronchial Asthma

In a March 2001 rating decision, the RO granted the veteran 
service connection and assigned a 30 percent rating for 
bronchial asthma and a 10 percent rating for lumbosacral 
strain.  Initially, the Board notes that the veteran's 
service-connected bronchial asthma has been evaluated under 
38 C.F.R. § 4.97, Diagnostic Code 6602.  In this regard it 
should be noted that the schedular criteria by which 
respiratory system disorders are rated changed after the 
effective date assigned for the award of service connection.  
See 61 Fed. Reg. 46728 (Sept. 5, 1996) (effective Oct. 7, 
1996).  The amendment, among other changes, affected 
Diagnostic Code 6602 (bronchial asthma).  Therefore, 
notwithstanding the fact that the RO has evaluated the 
veteran's bronchial asthma using only the new rating 
criteria, the Board's adjudication of a claim for increase 
must now include consideration of both the old and the new 
criteria, with those most favorable to the veteran being used 
to assign a rating.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The criteria in effect prior to October 7, 1996, provide that 
moderate bronchial asthma with asthmatic attacks of rather 
frequent intervals (separated by only 10-14 day intervals) 
with moderate dyspnea on exertion between attacks warranted a 
30 percent evaluation.  Severe bronchial asthma with frequent 
attacks of asthma (one or more attacks weekly), marked 
dyspnea on exertion between attacks with only temporary 
relief by medication; more than light manual labor precluded 
warranted a 60 percent evaluation.  Pronounced bronchial 
asthma with frequent asthmatic attacks and severe dyspnea on 
slight exertion between attacks with marked loss of weight or 
other evidence of severe impairment of health warranted a 100 
percent evaluation.  38 C.F.R. § 4.97 (1995).

Under the new rating criteria, when forced expiratory volume 
at one second (FEV-1) is 56-70 percent of the predicted 
amount, or; FEV-1/forced vital capacity (FVC) is 56 to 70 
percent, or; daily inhalational or oral bronchodilator 
therapy is needed, or; inhalational anti-inflammatory 
medication is used, a 30 percent rating is assigned.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (2007).  When FEV-1 is 40 
to 55 percent of predicted, or; FEV-1/FVC is 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids is shown, a 60 percent rating is warranted.  
Id.  When FEV-1 is less than 40 percent of predicted, or; 
FEV-1/FVC is less than 40 percent, or; more than one attack 
per week with episodes of respiratory failure, or; requires 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications, a 100 
percent rating is assigned.  Id.

The relevant medical evidence of record prior to October 26, 
2006, consists of multiple VA examinations and VAMC treatment 
records.  Following a review of the treatment records, the 
examination reports, and the noted findings, the Board does 
not find that a rating in excess of 30 percent for the 
veteran's bronchial asthma is warranted prior to October 26, 
2006.  

In this regard, post-service medical evidence reflects a 
hospital stay in May 1995, during which the veteran was 
treated for breathing problems and diagnosed with bronchial 
asthma.  At that hospital visit, the veteran was treated with 
oral steroids and prescribed steroid inhalers to treat 
symptoms of his asthma.  Relevant VAMC treatment records 
document the veteran's May 1996 and August 1996 visits, at 
which he was seen for exacerbation of his asthma and, in 
August 1996, prescribed oral corticosteroids.  The veteran 
was again seen for exacerbation of asthma and prescribed oral 
corticosteroids in a February 1999 visit to the VAMC.  He was 
again seen at the VAMC in May 2003 for wheezing and dyspnea 
but was not provided corticosteroids to treat the symptoms at 
that time.  He did receive a prescription for oral 
corticosteroids during a June 2003 VAMC visit, at which he 
reported that his symptoms were worsening over time.  
Similarly, the veteran was prescribed oral corticosteroids at 
a September 2005 visit to the VAMC, at which time he reported 
that until the date of his appointment, his asthma symptoms 
had been stable and controlled with the use of his three 
inhalers and occasional use of a home nebulizer.  The veteran 
was also treated with oral corticosteroids at an April 2006 
VAMC visit, at which time he reported feeling "out of 
breath" for a few days prior to the appointment.  

The veteran was provided VA medical examinations in July 
1995, December 2000, May 2003, and May 2004. At the July 1995 
VA examination, at which the veteran reported a history of 
having breathed in insulation dust while serving in the Coast 
Guard, the examiner diagnosed the veteran with bronchial 
asthma.  The examiner noted no history of exertional dyspnea, 
orthopnea, paroxysmal nocturnal dyspnea, or chronic cough and 
noted that the veteran was prescribed an inhaler to be used 
as needed for shortness of breath and wheezing.  At the 
December 2000 VA examination, the examiner noted that the 
veteran was using three inhalers daily to manage his asthma 
symptoms.  At that time, the veteran reported having 
"wheezes in his chest off and on" and occasionally suffered 
from shortness of breath but reported that he could walk two 
miles without difficulty.  Pulmonary function testing 
revealed the veteran's FEV-1 was 88 percent, and his FEV-
1/FVC was 108 percent.  Similarly, testing at the veteran's 
May 2003 VA examination found his FEV-1 to be 74 percent and 
his FEV-1/FVC to be 112 percent.  The examiner noted that the 
veteran had been diagnosed with bronchial asthma and reported 
having trouble sleeping due to symptoms of the asthma.  He 
reported having exacerbations approximately three to four 
times a month and had moved to a desk job to accommodate his 
symptoms.  At the veteran's May 2004 VA medical examination, 
he reported that he had last used oral steroids more than six 
months prior to the appointment.  The VA examiner also noted 
the veteran's ongoing use of multiple daily inhalers to 
manage the asthma symptoms.  

In this case, the Board concludes that the medical evidence 
prior to October 26, 2006, does not support a rating in 
excess of 30 percent for the veteran's service-connected 
bronchial asthma.  With regard to the rating criteria under 
the prior version of Diagnostic Code 6602, the Board finds 
that the veteran has not reported asthma attacks occurring 
weekly or more often, nor has he shown marked dyspnea on 
exertion between attacks with only temporary relief from his 
medication.  The Board notes specifically that the veteran, 
at his May 2003 VA medical examination, reported that he was 
experiencing exacerbations of his asthma three to four times 
per month, but was treated by a physician only two or three 
times per year.  Similarly, at the December 2000 VA medical 
examination, the veteran reported having shortness of breath 
occasionally but was able to walk at least two miles without 
difficulty.  Further, he has not shown that more than light 
manual labor is precluded by his bronchial asthma.

Under the current Diagnostic Code 6602, the Board concludes 
similarly that prior to October 26, 2006, the medical 
evidence does not support an initial rating in excess of 30 
percent.  In that connection, the Board notes that the 
veteran was using inhalational treatment on a daily basis but 
had been prescribed systemic corticosteroids a maximum of two 
times in any given 12-month period.  Additionally, he had not 
seen physicians on a monthly basis to treat the bronchial 
asthma, nor was his FEV-1 score at any time below 56 percent, 
which would warrant a higher rating of 60 percent under the 
Diagnostic Code.  

The Board has also considered, but does not find, that prior 
to October 26, 2006, the veteran's bronchial asthma warrants 
a rating of 100 percent under either the prior or the current 
Diagnostic Code 6602.  To that end, the Board notes that the 
veteran has not suffered pronounced symptoms with attacks 
very frequently and severe dyspnea on slight exertion between 
attacks and with marked weight loss or other severe health 
impairment.  As well, he has not scored below 40 percent on 
the FEV-1 or FEV-1/FVC; similarly, he has not experienced 
more than one asthma attack per week with episodes of 
respiratory failure, nor has he used daily systemic high 
corticosteroids or immuno-suppressive medications to treat 
the condition.

The Board thus finds that an initial rating in excess of 30 
percent for the veteran's bronchial asthma under Diagnostic 
Code 6602 has not been warranted prior to October 26, 2006.

With regard to the veteran's disability since October 26, 
2006, and a rating in excess of 30 percent, the medical 
evidence during this period includes a July 2007 VA medical 
examination and VAMC treatment records.  Following a review 
of the examination report and the treatment records, the 
Board finds that a rating in excess of 30 percent, to 60 
percent, for the veteran's bronchial asthma is warranted for 
the period from October 26, 2006.  

Relevant VAMC treatment records document that the veteran 
received treatment on October 26, 2006, for his bronchial 
asthma.  At that visit, the veteran was prescribed a course 
of oral corticosteroids after inhaler and nebulizer treatment 
failed to sufficiently address his symptoms.  The veteran 
returned to the VAMC in December 2006 for a follow-up visit, 
at which time he reported doing well since the October 2006 
asthma attack.  He also reported being able to walk one-half 
to one mile twice weekly without problems.  At that time, no 
oral steroids were prescribed to the veteran.  At a April 
2007 visit, the veteran was again prescribed an oral course 
of corticosteroids to address his daily shortness of breath 
and wheezing, although he again reported that the symptoms 
were not related to exertion and that he was able to walk a 
mile without difficulty breathing.  Similarly, the veteran 
was prescribed oral corticosteroids in July 2007 pursuant to 
a VAMC visit at which he reported that his asthma symptoms 
had worsened over the prior two days and had been 
interrupting his sleep.  

Report of the July 2007 VA medical examination reflects that 
the veteran continued using three inhalers on a daily basis 
to address his bronchial asthma symptoms, as well as a home 
nebulizer, which he was using one to two times per week.  The 
veteran reported seeking prescriptions of oral 
corticosteroids when the inhalers and nebulizer together were 
unable to sufficiently treat his shortness of breath.  He 
reported being able to walk a mile without difficulty and to 
adequately perform the duties of his job as a security guard, 
which he described as 50 percent walking and 50 percent 
sitting.  The examiner noted that the veteran did not report 
having difficulty sleeping, in contrast to his May 2003 
report at VA examination that the asthma often interrupted 
his sleep.  The VA examiner again diagnosed the veteran with 
persistent, chronic asthma and noted that he occasionally was 
symptomatic, requiring nebulizer use or oral steroid 
treatment.  On examination, the veteran's FEV-1 was found to 
be 66 percent, and his FEV-1/FVC was 98 percent.

Considering the version of Diagnostic Code 6602 that would 
prove more beneficial to the veteran, the Board finds that 
the veteran's symptoms most closely match the current 
provisions of the Diagnostic Code warranting a 60 percent 
rating for the veteran's bronchial asthma from October 26, 
2006.  Within a 12-month period beginning October 26, 2006, 
the veteran was treated for his asthma with courses of 
systemic corticosteroids on three occasions; those treatments 
occurred in October 2006, April 2007, and July 2007.  As the 
current Diagnostic Code 6602 recognizes that three courses of 
oral corticosteroids within a one-year period warrant a 
rating of 60 percent, the Board concludes that such a rating 
is appropriate in this case.  The Board thus finds that a 
rating of 60 percent for the veteran's bronchial asthma under 
Diagnostic Code 6602 has been warranted since October 26, 
2006.

The Board has also considered, but does not find, that since 
October 26, 2006, the veteran's bronchial asthma warrants a 
rating of 100 percent under either the prior or the current 
Diagnostic Code 6602.  To that end, the Board notes that the 
veteran has not suffered pronounced symptoms with attacks 
very frequently and severe dyspnea on slight exertion between 
attacks and with marked weight loss or other severe health 
impairment.  As well, he has not scored below 40 percent on 
the FEV-1 or FEV-1/FVC; similarly, he has not experienced 
more than one asthma attack per week with episodes of 
respiratory failure, nor has he used daily systemic high 
corticosteroids or immuno-suppressive medications to treat 
the condition.

The Board has taken into consideration the frequency, 
severity, and duration of the veteran's symptoms of bronchial 
asthma.  In this case, the Board finds that for the period 
before October 26, 2006, the veteran's reported symptoms, as 
discussed in the evidence noted above, are most akin to the 
criteria for the 30 percent rating already awarded.  For the 
period from October 26, 2006, the veteran's reported symptoms 
are most akin to the criteria for the 60 percent rating.



B.  Lumbosacral Strain

The RO assigned a 10 percent evaluation for the veteran's 
lumbosacral strain in accordance with the criteria set forth 
in the rating schedule in effect at the time the rating 
decision was issued.  In doing so, specific consideration was 
given to 38 C.F.R. § 4.71a, Diagnostic Code 5295, for 
lumbosacral strain.  Pursuant to the RO's rating, the Board 
will consider the veteran's lumbosacral strain under 
Diagnostic Code 5295, which was in effect at the time of the 
veteran's initial grant of service connection and which 
criteria are identified below.  The Board will also consider 
criteria currently in effect for disabilities of the spine.

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In VA 
Fast Letter 06-25 (November 29, 2006), VA's Compensation & 
Pension Service noted that to properly evaluate any 
functional loss due to pain, examiners, at the very least, 
should undertake repetitive testing (to include at least 
three repetitions) of the joint's or spine's range of motion, 
if feasible.  It was determined that such testing should 
yield sufficient information on any functional loss due to an 
orthopedic disability.  

During the pendency of the veteran's appeal, the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The veteran 
was notified of these changes in the supplemental statement 
of the case (SSOC) issued in October 2003.

The first of these, effective September 23, 2002, involved 
only changes to the rating of intervertebral disc syndrome 
(IVDS).  The veteran has not been diagnosed with IVDS, so 
those rating criteria need not be discussed here.

The second change, effective September 26, 2003, renumbered 
all of the spine diagnostic codes, and provides for the 
evaluation of all spine disabilities under a new General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a (2007).

Because the changes became effective during the pendency of 
the claim, the Board must determine whether the revised 
version is more favorable to the veteran.  See VAOPGCPREC 7-
2003.  However, even if the Board finds the revised version 
more favorable, the reach of the new criteria can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000.

With respect to the rating criteria in effect prior to 
September 26, 2003, Diagnostic Code 5295 provides that a 10 
percent evaluation is warranted for lumbosacral strain 
manifested by characteristic pain on motion.  A 20 percent 
rating is warranted for lumbosacral strain where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
The Board notes that a 40 percent rating is the maximum 
rating under Diagnostic Code 5295.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1995).  

In addition, Diagnostic Code 5292 (1995) provides that 
limitation of motion of the lumbar spine that is slight 
warrants a 10 percent rating.  Moderate limitation of motion 
warrants a 20 percent rating.  When limitation of motion is 
severe, a 40 percent rating is warranted.  The maximum rating 
under Diagnostic Code 5292 is 40 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

As noted, the changes to rating disabilities of the spine 
that became effective September 26, 2003, renumbered all of 
the spine diagnostic codes and provide for the evaluation of 
all spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine.  The new General Rating 
Formula provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Additionally, in part, with 
respect to disability associated with the lumbar spine, a 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 10 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2007).  

Additionally, under Note (1): Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.) [With respect to the lumbar 
spine] -- For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the  
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

Relevant medical evidence of record consists of VA medical 
examinations conducted in July 1995, December 2000, May 2003, 
May 2004, and July 2007, as well as post-service private and 
VAMC treatment records.  Following a review of the treatment 
records, the examination reports, and the noted findings, the 
Board does not find that an initial rating in excess of 10 
percent for the veteran's lumbosacral strain is warranted 
under either the old or the new criteria.  

Report from the July 1995 VA medical examination reflects the 
veteran's complaints of having suffered recurrent low back 
pain since service.  Specifically, the veteran reported that 
his back would tighten up about once per week, with the pain 
lasting one day.  The pain did not radiate to his lower 
extremities, nor was there tingling, numbness, or weakness in 
the lower extremities.  The veteran reported treating the 
pain with over-the-counter pain medication, massage, and 
stretching.  Physical examination of the veteran revealed a 
normal spine curvature with no tenderness over the spine and 
no paraspinal muscle spasms.  Range of motion was found to be 
flexion to 80 degrees, extension to 35 degrees, and bilateral 
lateral flexion and rotation all to 45 degrees.  The 
bilateral straight leg raising was negative.  The veteran had 
normal sensation over his bilateral lower extremities with 2+ 
bilateral knee and ankle jerks.  The veteran was able to walk 
on his heels and toes without difficulty.  The VA examiner 
diagnosed recurrent episodes of low back pain secondary to 
lumbosacral strain.  

The December 2000 report of VA examination reflects the 
veteran's ongoing complaint of back pain in the lower 
thoracic and lumbar areas that prevented him from lifting 
anything at work.  Physical examination revealed some 
tenderness on pressure in the lower thoracic and lumbar 
areas.  Range of motion was found to be flexion to 80 
degrees, extension to 15 degrees, lateral movement to 10 
degrees bilaterally, and rotation to 10-15 degrees 
bilaterally.  The examiner noted a marked limitation in 
motion but opined that it was "hard to tell whether he is 
truly uncomfortable when he stops or not."  Radiological 
examination revealed mild vertebral body height loss at T11-
12 and L1, which the examiner concluded could be due to prior 
trauma or within normal limits.  Otherwise, the bones and 
alignment were found to be unremarkable.  The examiner 
diagnosed low back pain and some limitation of range of 
motion.

Report from the May 2003 VA medical examination reflects the 
veteran's report of pain in the upper lumbar area and lower 
and upper thoracic area, with some pain at the base of the 
neck.  The veteran noted that his current job as a security 
guard did not require lifting or bending, which was better 
for his back pain.  The veteran reported ongoing low back 
pain, with the severity and duration varying from day to day, 
from one one-hour episode per day to daylong, ongoing pain.  
The veteran treated the pain with Naproxen.  No radiation, 
loss of sensation, or loss of motor power was reported.  
Physical examination found a normal gait and normal standing 
posture, lumbar lordosis, and thoracic kyphosis.  The range 
of motion of the lumbosacral spine was found to be 
essentially normal with no pain through the range of motion.  
The examiner found no muscle atrophy and normal motor 
strength.  Upon radiological examination and Dual Energy X-
ray Absorptiometry (DEXA) scan testing, the veteran was found 
to have osteoporosis and a wedge compression deformity at T7, 
which the examiner opined was probably responsible for the 
pain in the veteran's upper thoracic area.  Radiological 
examination, however, found the vertebral bodies to be in 
normal stature and alignment, with no narrowing of the lumbar 
disc spaces and no endplate or posterior element sclerosis.  
Some minor narrowing of the disc spaces in the mid-thoracic 
spine was noted.  (Service connection is in effect for 
osteopenia of the thoracic spine and a 10 percent rating has 
been awarded; this issue is not on appeal before the Board.)

At the May 2004 VA medical examination, the veteran reported 
pain in the upper back aggravated by use of the upper 
extremities.  Physical examination found normal sensation in 
the upper and lower extremities and normal muscles, gait, and 
lumbar lordosis.  Range of motion was found to be flexion to 
70 degrees, during which his lumbar lordosis became kyphotic.  
Lateral bending was to 30 degrees bilaterally, and spinal 
extension was normal.  Thoracic extension was normal, as was 
range of motion of the cervical spine.  The examiner stated 
that the veteran is able to walk as desired and should be 
able to run and walk fast but should avoid heavy lifting or 
repetitive bending.  The examiner opined that the veteran's 
reported pain on walking did not cause loss of range of 
motion and stated that although the veteran's reported pain 
on significant lifting or repetitive bending could cause some 
lost range of motion of the lumbosacral spine, he "would not 
be able to determine that with any precision."  The examiner 
diagnosed the veteran with osteoporosis due to use of oral 
steroids to treat asthma, but no disc disease or fractures.  
Radiological examination revealed minimal evidence of 
degenerative change in the cervical and thoracic spine with 
no evidence of fracture, and moderate retrolisthesis of L5 
with some loss of disc height at that level but no evidence 
of fracture.

Report of the veteran's July 2007 VA medical examination 
reflects his report that he was able to walk a mile a day and 
perform the duties of his job satisfactorily, which as a 
security guard entailed an equal amount of walking and 
sitting.  The veteran also reported back pain triggered by 
significant walking, prolonged sitting, or heavy lifting, and 
flares of significant back pain approximately once or twice 
per month and lasting one to two days.  He reported treating 
these flares with Naproxen.  The pain was not reported to 
radiate.  Physical examination revealed normal gait and 
lumbar lordosis and proper alignment.  Range of motion of the 
lumbosacral spine was found to be within normal range, with 
flexion to 90 degrees causing the lumbar segment to become 
kyphotic.  Extension was to 30 degrees, lateral bending was 
to 30 degrees bilaterally, and rotation was to 40 degrees 
bilaterally.  Some paraspinal tenderness was noted at the 
thoracolumbar junction.  The examiner found no pain or 
additional limitation on repetitive motion and diagnosed 
chronic lumbosacral strain.  The examiner opined that under 
certain conditions the veteran may develop trunk guarding 
with some loss of range of motion, but he stated that "it 
would be mere speculation on my part to guess the degree of 
such impairment."

The veteran also submitted a report of private medical 
examination from December 1996.  In that report, the examiner 
noted that the veteran complained of having had back pain 
since service.  He reported an incident at a post-service job 
in which he developed sudden back pain after lifting a 
desktop computer, causing him to miss two days of work.  The 
veteran reported that his current desk job aggravated his 
back and required him to take periodic breaks for relief.  
The physician noted that the veteran treated the pain with 
ibuprofen and stretching and had adjusted his sleeping and 
sitting patterns to accommodate the pain.  The examiner also 
noted that the veteran reported "restricting his work and 
home activities due to pain and to prevent further pain."  
The examiner noted the veteran's middle to lower back pain 
"comes and goes and is presently 20% daily."  He described 
the pain as moderate and lasting about 30 minutes per 
episode.  The pain was noted to stop activities such as 
lifting, sitting, and recreational bicycling.  Physical 
examination found range of motion of flexion to 70 degrees, 
extension to 10 degrees, right and left lateral flexion to 5 
degrees each.  The examiner noted pain and tenderness to 
palpation of the paraspinal muscles and inflammation and 
percussion at T8-10.  

Records of the veteran's treatment at the VAMC reflect an 
August 1995 visit at which he complained of mild recurring 
back strain.  On examination, his back was found to be non-
tender, and various torso, back, and hand nerves failed to 
elicit pain.  He was prescribed back exercise and postural 
correction.  An examination in September 1995 found that the 
veteran had mild thoracic kyphosis with mild to moderate 
cervical lordosis, which the examiner noted was "essentially 
a flat lumbar curve."  The veteran was also found to have 
rounded and forwarded shoulder posture, which the examiner 
opined could put an excessive strain on his upper back 
musculature.  The examiner found no muscle spasms or trigger 
points but found some hypertonicity of the right paraspinal 
structures.  He prescribed exercises to stretch and 
strengthen the veteran's muscles.  The veteran reported via 
an October 1995 telephone call to the VAMC that the exercises 
were managing his symptoms adequately.  

VAMC records show that the veteran was next treated for 
chronic low back pain in December 1996.  Again in August 
2000, the veteran was seen at the VAMC for back pain that he 
treated with over-the-counter medications.  At that visit, 
the veteran reported having to limit the type of work he 
performed to accommodate the pain.  He further reported 
having back pain each morning until he stretched and 
"popped" the back.  On examination, he was found to have 
full range of motion and no muscle spasm in his paraspinal 
muscles or vertebral tenderness.  Treatment notes from August 
2001 reflect the veteran's complain of "sharp pains" in his 
mid and upper back on turning his body the wrong way.  The 
treating physician diagnosed thoracic back pain with loss of 
vertebral height and possible compression fracture due to 
osteoporosis.  September 2001 reflect the veteran's complaint 
of mid-thoracic back pain.  Physical examination found mild 
tenderness to palpation over the paraspinal muscles, which 
the physician diagnosed as apparent spasms.  Notes from a 
January 2004 visit reflect the veteran's complaint of back 
pain exacerbated by walking.  At a May 2006 VAMC follow-up 
visit, the veteran denied back pain.

The Board finds that the veteran's lumbosacral strain does 
not warrant an initial rating in excess of 10 percent under 
the diagnostic codes identified above.  Turning first to an 
evaluation of the veteran's disability under Diagnostic Code 
5295, the Board notes that the veteran's lumbosacral strain 
has been repeatedly characterized as marked by pain on 
motion.  In that connection, the Board notes that no muscle 
spasm on extreme forward bending was found at any of the 
veteran's VA medical examinations, nor did any VA examiner 
note a loss of lateral spine motion unilaterally in a 
standing position.  Similarly, the veteran's December 1996 
private examination noted no muscle spasms or loss of lateral 
spine motion unilaterally.  The only diagnosis of muscle 
spasm was at a September 2001 VAMC visit, at which the 
treating physician diagnosed the veteran with "apparent" 
muscle spasm.  The Board construes this impression as 
speculative, as the treating physician made no final 
diagnosis as to the presence of muscle spasms, and no such 
finding has been made since that time.  Similarly, the 
veteran has not demonstrated severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
any abnormal mobility on forced motion.

Similarly, under the rating criteria in effect prior to 
September 26, 2003, at no time has the veteran's lumbar spine 
been identified as exhibiting moderate or severe limitation 
of motion pursuant to Diagnostic Code 5292.  Here, the 
veteran was noted at his December 1996 private examination 
and at the May 2004 VA examination to have flexion of the 
lumbar spine to 70 degrees.  No pain on motion was noted at 
either examination.  The Board further notes that the veteran 
was found to have full range of motion at both the May 2003 
and the July 2007 examinations; the July 2007 VA examiner 
further noted that there was no pain or loss of motion due to 
repetitive use of the back.  Furthermore, at the December 
2000 VA examination, the examiner noted that the veteran 
reported pain at 80 degrees of flexion and found marked 
limitation of motion but concluded that he was unable to tell 
whether the veteran was "truly uncomfortable" at the 
stopping points through the range of motion.  

The Board further finds that an initial rating in excess of 
10 percent for the veteran's lumbosacral strain is not 
warranted under the revised Diagnostic Codes 5235-5243.  The 
relevant medical evidence shows that the veteran has been 
diagnosed with chronic lumbosacral strain.  The Board 
concludes that the veteran's range of motion does not rise to 
the level of a 20 percent rating under the General Rating 
Formula for Diseases and Injuries of the Spine.  
Specifically, the December 2000 VA examination-the 
examination reflecting the most limited range of motion 
recorded in the veteran's back-revealed range of motion of 
flexion to 80 degrees, extension to 15 degrees, and lateral 
flexion and rotation to 10 degrees, for a total of 135 
degrees range of motion in the thoracolumbar spine.  There is 
further no objective evidence that the veteran suffered from 
favorable or unfavorable ankylosis of the spine or from an 
abnormal gait or abnormal contour of the spine.  The Board 
notes in particular that the veteran complained of low back 
pain to the May 2004 VA examiner, who opined that the pain on 
walking did not cause lost range of motion and stated that 
any estimated loss of range of motion would be imprecise.  
Similarly, the VA examiner noted in July 2007 that there was 
no pain or limitation on repetitive motion and opined that 
under certain conditions the veteran may develop some loss in 
range of motion but "it would be mere speculation on my part 
to guess the degree of such impairment."  There is thus no 
evidence to suggest that the veteran's lumbosacral strain was 
sufficiently severe to warrant a rating higher than 10 
percent under the new Diagnostic Code 5237 and General Rating 
Formula for Diseases and Injuries of the Spine.

Additionally, as noted above, with respect to the former and 
revised rating criteria relating to intervertebral disc 
syndrome, the veteran is not service connected for disc 
disease. As such, the Board cannot assign a rating under such 
criteria.  

The Board thus concludes that there is no evidence to suggest 
that the veteran's lumbosacral strain has been sufficiently 
severe to warrant a rating higher than 10 percent under 
either the old or new criteria.

C. Extra-schedular Evaluation

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
bronchial asthma or lumbosacral strain is so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  
There simply is no evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation); frequent periods of treatment, let alone 
hospitalization; or evidence that the veteran's bronchial 
asthma or lumbosacral strain otherwise renders impractical 
the application of the regular schedular standards.  On the 
contrary, the July 2007 VA examiner specifically stated that 
the veteran's disabilities were not significantly interfering 
with his job performance or activities of daily life.  
Therefore, the criteria for invoking the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For all the foregoing reasons, the Board finds that prior to 
October 26, 2006, the veteran's service-connected bronchial 
asthma warrants an initial rating of no more than 30 percent.  
From October 26, 2006, the veteran's service-connected 
bronchial asthma warrants a rating of 60 percent.  The Board 
also finds that the veteran's service-connected lumbosacral 
strain warrants an initial rating of no more than 10 percent.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims for ratings higher than awarded by this decision, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 30 percent for bronchial asthma for the 
period prior to October 26, 2006, is denied.  

A rating of 60 percent for bronchial asthma from October 26, 
2006, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

An initial rating in excess of 10 percent for lumbosacral 
strain is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


